Title: To John Adams from William Tudor, 23 September 1776
From: Tudor, William
To: Adams, John


     
      Dear Sir
      Plains of Haarlem 23d Sepr. 1776
     
     Every Day more thoroughly convinces me that an absolute Tyranny is essential in the Government of an Army, and that every Man who carries Arms, from the General Officer to the private Centinel, must be content to be a temporary Slave, if he would serve his Country as a Soldier. The Legions of antient Rome and the modern Battalions of Britain have owed their Triumphs principally to this Cause. I not long since pointed out to you the Defects of the present military Code which governs the Army of the united American States. I have only to add that, almost every Villainy and Rascality that can disgrace the Man, the Soldier or the Citizen, is dayly practised without meeting the Punishment they merit. So many of our Officers want Honour, and so many of our Soldiers want Virtue civil, social and military, that Nothing but the severest Punishments will keep both from Practices which must ruin Us. The infamous and cruel Ravages which have been made on the wretched, distress’d Inhabitants of this unfortunate Island by many of our Soldiers, must disgrace, and expose our Army to Detestation. I have heard some Tales of Woe, occasioned by the Robberies of our Army, which would extort Sighs from the Hearts of Tygers. It is true some have been detected, but cashiering for an Officer and 39 Lashes for a Private is the extent of Punishment which our present Articles admit of. When Death itself would hardly atone for the Barbarity which in some Instances has been exhibited. Our Men are at present only Robbers, that they will soon be Murderers, unless some are hang’d, I have little Doubt. For God’s Sake then give Us a New Set of Articles, that if we cannot reform Men we may at least punish their Crimes.
     I do not write you any News because I know every Movement of the Enemy and every Occurrence in our own Army worth sending, is constantly and immediately transmitted to Congress by the General. For this Reason I have not sent You any Account of the shamefull Conduct of some New England Regiments On Sunday the 15th. in their precipitate Retreat, to call it by the softest Name. But Nothing else was to have been expected from Regiments commanded by such Officers as those were. New England may continue to pour forth her Inhabitants by thousands, but as she sends Men without Commanders, she only sends them to meet Defeat. Our Men will fight if led on by good Officers, and as certainly run away if commanded by Scoundrels. Sunday was an Instance of the last, and the next Day a Confirmation of the first Assertion. New England has Men of Sense and Honour who might soon become good Officers, but the Gentlemen there are so totally absorb’d by the Auri sacra fames, and the Views of making Fortunes by Privateering, that no other Consideration seems to be attended to.
     I had a very narrow Escape from the Enemy on Sunday the 15th. I continued in the City three Hours after they landed, intending if they got Possession of the Town to get over to the Jersey Shore in some Boat. After I found our Men were running before the Enemy I thought it necessary to take Care of Myself, but found it impracticable to cross the North River unless I swam across. I put on by the Side of N. River, and pass’d the Enemy about two Miles from Town within Musquet Shot, but taking into the Woods I got off with the Loss only of a little Baggage. I am with great Respect Dr Sir very truly Yours
     
      Wm Tudor
     
     
      We last Night lost a most intrepid Officer in Major Henley Aid de Camp to Genl. Heath, in a Skirmish at Montresor’s Island. He landed with Lt. Col. Jackson of Sargent’s Regiment with a small Party, but was not supported, and fell a Sacrifice to the Cowardice of some Poltroons. This young Officer is universally lamented he bid fair to have been a great military Character. Col. Jackson was wounded and most of the Party in the Boat kill’d. How many of our best Officers must we lose before we learn to beat the Enemy brave are Victims to the Baseness of the Poltroons.
     
    